   Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 1 of 9. PageID #: 2

                                                                                  0--'*

            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


I, Matthew Seifert, a Law Enforcement Agent with the United States Customs and Border
Protection, United States Border Patrol, Detroit Sector Intelligence Unit hereinafter
referred to as Affiant, being duly sworn, deposes and states:


                                  INTRODUCTION

   1. Affiant makes this affidavit in support of a criminal complaint and arrest warrant.
      This affidavit is made based on my own personal knowledge and derived from
      credible law enforcement sources. This affidavit is intended to show only that
      there is sufficient probable cause for the requested warrant and does not set forth
      all of my knowledge about this matter.

   2. Based on the information set forth below, Affiant believes Guillermo Alexander
      CRUZ-GUERRERO is a national and citizen of the Dominican Republic and is
      currently Lawfully Admitted Permanent Resident of the United States. Affiant
      believes there is probable cause that CRUZ-GUERRERO is an impostor using
      without lawful authority the identity of a United States Citizen named D.V.F., and
      has violated the following federal criminal laws: Title 18, United States Code,
      Section 911 (False personation of a United States citizen), 1015(e) (False
      statement or claim of citizenship to obtain a federal or state benefit), and 1028A
      (Aggravated identity theft).

                          TRAINING AND EXPERIENCE

   3. Affiant has been a law enforcement agent of the Department of Homeland
      Security, United States Customs and Border Protection, United States Border
      Patrol since March of 2010. Affiant has over nine (9) years of specialized law
      enforcement training and experience to include, but not limited to, the detection
      and apprehension of undocumented foreign nationals, the detection and
      investigation of the sale/use of fraudulent documents and the apprehension of
      fraudulent document users (imposters), and the detection and interdiction of
      narcotics and human smugglers/traffickers and other criminal individuals. Affiant
      has been trained in the laws of search and seizure at the United States Border
      Patrol Academy in Artesia, New Mexico and has received subsequent training in
      the utilization, preparation, and execution of search and seizure warrants as a
      member of a multi-jurisdictional narcotics taskforce.

   4. Affiant has approximately two (2) years of experience investigating the
      manufacture, distribution, and use of controlled substances while being a member
      of a multi-jurisdictional narcotics taskforce known as the Upper Peninsula
      Substance Enforcement Team (UPSET). Affiant has conducted or participated in
      approximately 200 controlled substance investigations as a member of UPSET.
  Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 2 of 9. PageID #: 3



      Affiant has utilized informants and undercover officers to conduct the controlled
      purchases of narcotics, conducted surveillance, interviewed both witnesses and
      suspects, executed felony arrests, and drafted / executed search warrants and other
      court orders which resulted in the seizure of dangerous drugs, and the records,
      books, and proceeds derived from illicit activity.

   5. Affiant has approximately one (1) year experience as a member of the Field
      Intelligence Unit at the Sandusky Bay Border Patrol Station in Port Clinton, Ohio,
      with the purpose of conducting intelligence driven operations/investigations.
      Affiant has interviewed, witnessed the interview of, and participated in the
      debriefing of numerous illegal aliens that have claimed they have purchased
      fraudulently obtained, altered, or counterfeit documents. Through this
      experience your affiant has in depth knowledge concerning the trade of fraudulent
      documents. Affiant has investigated both criminal and administrative violations
      of law pertaining to immigration, and identity theft.

   6. Affiant is currently assigned to the Detroit Sector Intelligence Unit (SIU) as an
      Intelligence Agent with the purpose of collecting, analyzing, and disseminating
      current intelligence information through the production of intelligence products.
      Affiant conducts / supports intelligence driven and targeted enforcement
      operations / investigations. Affiant has conducted or participated in numerous
      identity fraud investigations regarding foreign nationals utilizing the identities of
      United States Citizens in violation of federal law.

                                  PROBABLE CAUSE

A. Case Initiation

   7. On July 01, 2019, Ohio Bureau of Motor Vehicle (OH BMV) Investigator Jeremy
      Dunaway submitted a request for assistance to the United States Border Patrol
      (USBP) Detroit Sector Intelligence Unit (DTM SIU) regarding the identification
      of an identity fraud suspect. Investigator Dunaway advised that he identified a
      group of suspects utilizing United States Citizen (USC) identities from Puerto
      Rico to obtain Ohio driver licenses and purchase high end vehicles / watercraft.
      Investigator Dunaway advised the criminal activity is connected to New Jersey.

   8. In July 2019, coordination efforts with the OH BMV, DTM SIU, USBP Ramey
      Sector Intelligence Unit (RMY SIU), Elyria Police Department Investigative Unit
      (Elyria PD IU), and New Jersey Attorney General’s Office led to the
      identification of five suspects involved in fraudulently obtaining Ohio driver
      licenses under the identities of USCs. Investigator Dunaway believed that one of
      these subjects had fraudulently obtained an Ohio State issued driver license under
      D.V.F.’s name and driver license number (DLN) VA590110.

B. Arrest of Guillermo CRUZ-GUERRERO and LABRADOR-ORTIZ
Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 3 of 9. PageID #: 4



9. On July 17, 2019 at approximately 1900 hours, a man known to Johnny K’s
   Powersports employees as D.V.F., attempted to purchase two (2) Sea-Doo jet skis
   in D.V.F.’S name.

   [Note: The subject known the Johnny K’s employees as D.V.F. was later
   identified as Guillermo Alexander CRUZ-GUERRERO, and will hereinafter
   be identified as CRUZ-GUERRERO for the remainder of this affidavit].

       a. Johnny K’s employees spoke with CRUZ-GUERRERO and determined
          that there was something suspicious about the potential transaction.
          CRUZ-GUERRERO did not attempt to negotiate the price, was not going
          to place a down payment, and was adamant about leaving with the jet skis
          that night as quickly as possible.

       b. CRUZ-GUERRERO presented Ohio driver license VA590110 to Johnny
          K’s employees. Johnny K’s employees scanned the driver’s license, and
          reviewed the paperwork he completed requesting a $40,702 loan through
          Northwest Bank for two (2) 2019 Sea Doo GTX LTD300 jet skis and
          accessories.

       c. Johnny K’s financial manager ran a credit check on CRUZ-GUERRERO
          under D.V.F.’s name, and sent the appropriate information to Northwest
          Bank. Northwest Bank responded to the credit inquiry with a notice that
          there was fraudulent behavior on the credit check, and that the status of the
          loan was denied. The note also advised Johnny K’s to contact a Northwest
          Financial Analyst regarding suspected fraud.

       d. Johnny K’s floor manager advised CRUZ-GUERRERO that the bank was
          closed, and that Johnny K’s was unable to process to the application or
          credit check at that time. Johnny K’s financial manager advised CRUZ-
          GUERRERO to return the following day to complete the transaction.

       e. CRUZ-GUERRERO’s paperwork requesting the loan from Northwest
          Bank listed an employer of Villafuerte Landscaping, and an email address
          villafuertelandscaping@gmail.com. During further research of CRUZ-
          GUERRERO’s application information, Johnny K’s determined that both
          the business and email address were not legitimate.

       f. The address listed on Ohio driver license VA590110 is listed as 11843
          Lake Ave APT 1, Lakewood, 44107. Johnny K’s financial manager
          learned that another fraudulent purchase was made under a different name
          at Johnny K’s a few months prior utilizing that same address. The
          previous fraudulent purchase was a complete loss for Johnny K’s as they
          had to pay the bank back the full amount of the loan. The amount of the
          purchase was approximately $20,000. In addition to the second fraudulent
          purchase, the Elyria PD IU investigation revealed a third fraudulent
Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 4 of 9. PageID #: 5



           transaction at the Johnny K’s Powersports in Niles, OH for approximately
           $42,000 under a third name and set of personal identifiers.

           [Note: Both of these fraudulent transactions were completed by suspects
           identified during coordination efforts listed in paragraph 8.]

10. On July 18, 2019, the Elyria Police Department responded to Johnny K’s
    Powersports at Midway Mall in Elyria, Ohio in regards to the information listed in
    paragraphs 9a through 9f. The Elyria PD IU initiated and conducted an
    investigation into this matter.

       a. The Elyria PD IU made contact with OH BMV Investigator Dunaway in
          regards to CRUZ-GUERRERO utilizing the name of D.V.F. Investigator
          Dunaway advised that CRUZ-GUERRERO, known to Investigator
          Dunaway as D.V.F., was part of a group of people obtaining Ohio State
          issued driver license’s by presenting fraudulent Puerto Rican identity
          documents to the OH BMV. Members of this group would continue their
          illicit activity by purchasing high end vehicles and watercraft under the
          assumed identity. Investigator Dunaway advised that the Ohio driver
          license presented to Johnny K’s (DLN VA590110) is fraudulent due to it
          being obtained with a fraudulent Puerto Rican identification card.

       b. Johnny K’s staff advised Elyria PD IU Detectives that CRUZ-
          GUERRERO was expected to return to Johnny K’s to complete the
          purchase started the night before of the two (2) Sea-Doo jet skis.

       c. At approximately 1345 hours, CRUZ-GUERRERO returned to Johnny
          K’s to complete his purchase of the watercraft under D.V.F.’s name and
          take possession of the same. CRUZ-GUERRERO completed all of the
          necessary paperwork, including signatures, with the Johnny K’s financial
          manager as if he was making a true purchase from Johnny K’s.
          Immediately after completing all of the necessary paperwork, Detectives
          from the Elyria PD IU made contact with and arrested CRUZ-
          GUERRERO for attempted theft and identity fraud.

       d. CRUZ-GUERRERO was in possession of one fraudulent social security
          card, one Ohio State issued driver license (DLN: VA590110), and one
          fraudulent Puerto Rico driver license (DLN: 2367545) bearing the name
          and personal identifiers of D.V.F.

       e. Johnny K’s advised Elyria PD IU Detectives of a second individual
          waiting outside for CRUZ-GUERRERO in a white Jeep Wrangler.
          Detectives approached this second individual in the parking lot and he
          attempted to drive away. Elyria Police Department conducted a traffic
          stop of the white Jeep Wrangler. The driver identified himself as Ricardo
  Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 5 of 9. PageID #: 6



              LABRADOR via a Puerto Rico driver license. Detectives subsequently
              took LABRADOR-ORTIZ into custody as part of the fraud investigation.

              [Note: LABRADOR-ORTIZ is one of the five suspects identified during
              coordination efforts listed in paragraph 8.]

C. Identification of CRUZ-GUERRERO

   11. On July 18, 2019, Federal Bureau of Investigation (FBI) Special Agent (SA)
       Casey Carty fingerprinted both CRUZ-GUERRERO and LABRADOR-ORTIZ in
       an attempt to achieve a positive identification on both subjects. Based on this
       biometric search, CRUZ-GUERRERO was positively identified as Guillermo
       Alex CRUZ-GUERRERO (DOB: 11/15/1981, FBI: 947441DC8, SID:
       MA09841466/TX07271683).

      [Note: This record return included multiple alias names and personal identifiers
      previously utilized by CRUZ-GUERRERO.]

   12. Records checks obtained from this biometric search included previous
       photographs of “Guillermo GUERRERO,” to include tattoos. The Elyria PD IU
       and SA Carty matched the tattoo on CRUZ-GUERRERO’s right arm with the
       tattoos from the records checks. The tattoo on CRUZ-GUERRERO’s left arm
       appeared to be covered by a new tattoo.

   13. Elyria PD IU Detectives interviewed CRUZ-GUERRERO and confronted him
       about providing a false identification during the investigation. CRUZ-
       GUERRERO stated that his true name was “Guillermo CRUZ.”

   14. Records checks performed by the DTM SIU through law enforcement databases
       revealed the following information for CRUZ-GUERRERO. Personal
       identifiable information, to include FBI and State Identification (SID) numbers,
       located in these records checks matched the information contained from the
       biometric search listed in paragraph 11:

          a. Guillermo Alexander CRUZ-GUERRERO (DOB: 11/15/1981) was
             identified as being associated with Alien Number (AN) 042-086-271.

          b. CRUZ-GUERRERO was born in the Dominican Republic, and entered the
             United States on 03/07/1989 as a Lawfully Admitted Permanent Resident
             (LAPR).

          c. CRUZ-GUERRERO was issued social security number XXX-XX-XXXX.

          d. CRUZ-GUERRERO was associated to FBI number 947441DC8, Bureau
             of Prisons number (BOP) 93486-038, Massachusetts SID MA09841466,
             and Texas SID TX07271683.
   Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 6 of 9. PageID #: 7




          e. CRUZ-GUERRERO was encountered on February 17, 2015 by
             Immigration and Customs Enforcement (ICE) / Enforcement and Removal
             Operations (ERO) Officers in Atlanta, GA while he was serving a 60
             month sentence for Conspiracy to Possess with Intent to Distribute
             Cocaine. During this encounter CRUZ-GUERRERO admitted to being a
             LAPR with no United States Citizenship, and advised ICE / ERO Officers
             that his parents were not Naturalized United States Citizens.

D. Identity Resolution for D.V.F.

   15. On July 18, 2019, Elyria PD IU Detectives located and made contact via phone
       with a male subject in Puerto Rico with the personal identifiers of D.V.F. This
       subject identified himself as D.V.F. by name, date of birth, and social security
       number. This subject advised that he was currently residing in Puerto Rico, not
       Ohio, and sent a photograph of himself via email to the Elyria PD IU holding his
       Puerto Rico driver license (DLN: 4265187). Records checks revealed this driver
       license is valid under the name D.V.F.

   16. On July 18, 2019, Affiant submitted a request for information to the USBP RMY
       SIU for any driver license information associated to the name and personal
       identifiers of D.V.F. The information submitted to the RMY SIU included the
       date of birth, social security number, and photograph associated with Ohio driver
       license VA590110 under D.V.F.’s name.

   17. On July 22, 2018, Affiant received Puerto Rico BMV records showing the name,
       DOB, SSN, and photograph associated to Puerto Rico driver license under
       D.V.F.’s name (DLN: 4265187). The photograph, date of birth, SSN, and DLN
       contained in this record matched the Puerto Rico DLN, and photograph received
       by Elyria PD IU listed in paragraph 15. This photograph associated with this
       return did not depict CRUZ-GUERRERO.

   18. Law enforcement databases revealed a valid United States Passport associated to
       the personal identifiers of D.V.F. The subject depicted by photograph on this
       United States Passport is the same subject shown in the photograph received by
       Elyria PD IU and depicted on Puerto Rico driver license 4265187.

E. Ohio Bureau of Motor Vehicles Certified Records:

   19. On July 26, 2019, Affiant received Certified OH BMV records related to CRUZ-
       GUERRERO’s application and receipt of Ohio driver license VA590110 under
       the name and personal identifiers of D.V.F. These certified records revealed the
       following information:

          a. On April 26, 2019, CRUZ-GUERRERO filled out an application for an
             Ohio driver license at the Deputy Registrar Licensing Agency located in
  Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 7 of 9. PageID #: 8



             Sandusky, Ohio (Agency Number 2207). This application was
             specifically for a conversion of an out-of-state driver license to an Ohio
             driver license.

          b. CRUZ-GUERRERO filled out the application under the name and
             personal identifiers of D.V.F to include name, date of birth, and social
             security number.

             [Note: CRUZ-GUERRERO made an error in filling out the application as
             he wrote the middle name of “Daniel,” crossed that name out, and wrote
             “David.” The true middle name of D.V.F. is not “David.”]

          c. CRUZ-GUERRERO presented a Puerto Rico birth certificate, a social
             security card, Puerto Rico driver license (DLN: 2367545), and Ohio
             Edison utility bill for proof of identity, citizenship, and residency.

             [Note: Law enforcement database revealed the Puerto Rico driver license
             presented by CRUZ-GUERRERO is fraudulent. Also, an image of this
             driver license was located on a printer roll found inside of a PVC card
             printer located during search warrants executed during the Elyria PD IU
             investigation. The Ohio Edison utility bill was also determined to be
             fraudulent as multiple fraudulent Ohio Edison bills bearing the same bill
             total and energy usage were seized by the Elyria PD IU.]

          d. CRUZ-GUERRERO listed himself as a United States Citizen on the
             application.

          e. CRUZ-GUERRERO signed D.V.F’s name attesting, under penalty of law,
             that the information contained on the driver license application, to include
             name, date of birth, social security number, and citizenship status was
             true.

F. Historical Identity Fraud – CRUZ-GUERRERO:

   20. On July 22, 2019, Affiant submitted a request for information to the New England
       State Police Information Network (NESPIN) in regards to any driver licenses
       obtained by CRUZ-GUERRERO in the New England area.

   21. On July 23, 2019, Affiant received a return of records from NESPIN to include
       the following information:

          a. A Massachusetts driver license record (DLN: S29741973) showing a
             photograph and personal identifiers of CRUZ-GUERRERO. This record
             shows the driver license is revoked.
Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 8 of 9. PageID #: 9



       b. A Rhode Island driver license record (DLN: 2998058) under the name
          and personal identifiers of J.V. This record shows the driver license is
          expired with an expiration date of 12/23/2011. The photograph contained
          on this driver license record is a photograph of CRUZ-GUERRERO.

       c. A New Hampshire driver license record (DLN: NHI15758609) under the
          name and personal identifiers of O.R.A. The photograph contained in this
          driver license record is a photograph of CRUZ-GUERRERO.

       d. A Massachusetts driver license record (DLN: S33743766) under the name
          and personal identifiers of J.L.C. This record shows the driver license is
          expired with an expiration date 03/11/2010. The photograph contained on
          this driver license record is a photograph of CRUZ-GUERRERO.

22. Open Source Intelligence (OSINT) research and record checks conducted by the
    DTM SIU through law enforcement databases revealed the following information
    regarding other driver licenses obtained by CRUZ-GUERRERO:

       a. A Maryland driver license record (DLN: B253513066770) under the
          name and personal identifiers of L.A.B.A. The photograph contained on
          this driver license record is a photograph of CRUZ-GUERRERO. A
          photograph of this driver license was also located on one of the six cellular
          device seized during the arrest of CRUZ-GUERRERO and LABRADOR-
          ORTIZ listed in paragraphs 10a through 10e.

       b. A Michigan driver license record (DLN: D414454108182) under the
          name and personal identifiers of J.D.V.T. The photograph contained on
          this driver license record is a photograph of CRUZ-GUERRERO.

23. Based upon the above information, there is probable cause that Guillermo
    Alexander CRUZ-GUERRERO has violated the following federal criminal laws:

       a. False personation of a United States citizen, in violation of Title 18,
          United States Code, Section 911;

       b. False statement under oath in a matter relating to naturalization and
          citizenship in order to obtain a benefit, in violation of Title 18, United
          States Code, Section 1015(e);
Case: 1:19-mj-04165-JDG Doc #: 1-1 Filed: 08/02/19 9 of 9. PageID #: 10
